Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
1.   	On page 7 of the remark Applicant indicated “Applicant notes that Guan can only be relied upon as a valid prior art disclosure under 35 U.S.C. 102(a)(2) if all of the cited portions of Guan are supported by the earliest of Guan’s two priority applications, namely CN 201710014619.1 filed on January 7, 2017 (hereinafter “Guan’s First Priority Application”). See Guan at page 1 (reproduced below, annotated). Applicant does not concede such support.


    PNG
    media_image1.png
    153
    496
    media_image1.png
    Greyscale

 	
In response:
 	The examiner respectfully disagrees. Applicant’s original specification at Fig.17 that discloses the last two limitations does not have support in the Applicant’s provisional application No 62/469,546 filed on Mar 10, 2017 and the provisional application No 62/468,380 filed on Mar 8, 2017. Applicant does not provide any Fig in the provisional applicant that is same as original Fig.17 and discloses the last two limitations of claim 1.  For the above reason, Applicant is not getting priority for the provisional applications and therefore, Foreign priority document 201710170033.4 (English translation is included with this office action) of Guan is considered as the prior art.

2.   	On pages 8-14 of the remark Applicant argued Guan’s second feedback information does not include any feedback information for “CBG3” which was previously decoded 

In response:
 	The examiner respectfully disagrees. Prior art Guan at Fig.3:S309 (In the foreign priority document see page 14) shows and discloses of sending second feedback information to the access network. Guan at [0203] (In the foreign priority document see page 20) discloses the second feedback information further includes feedback information that corresponds to the first transport block and that is used to indicate a receiving status. Feedback information to the first transport block as shown in Fig.3:S303 and S304; [0211] (In the foreign priority document see page 22) includes ACK for CBG 3. From the teachings of [0203] and [0211] it is clear that the second feedback information includes feedback information of CBG 3 (i.e ACK) which is the feedback information corresponding to the first transport block. 
 	For the above reasons, examiner maintains the rejection

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-3 and 21-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S.  Pre-Grant Publication US 2019/0334664 to Guan et al. (hereinafter Guan)

 	As to claims 1 and 2, Guan discloses a non-transitory medium readable by a processor and storing instructions that cause the processor to perform operations for transmitting Hybrid Automatic Repeat Request (HARQ) acknowledgement information based on code block groups (CBGs) each comprising at least one code block (CB), the operations comprising:
 	receiving, during a first HARQ process, a first Transport Block (TB) comprising a plurality of CBGs (Guan; Fig.3:S302; [0139] discloses first TB comprising plurality of CBGs);
 	decoding the first TB (Guan; [0125]; [0142] discloses of decoding TB);
 	determining, in the first TB, at least one first CBG that is correctly decoded and at least one second CBG that is not correctly decoded (Guan; [0142] discloses of determining ACK and NACK for the CBGs);
 	transmitting a first HARQ-Acknowledgement (ACK) response including ACK for each of the at least one first CBG that was correctly decoded in the first TB, and Negative- ACK(NACK) for the at least one second CBG that was not correctly decoded in the first TB (Guan; Fig.3: send the first feedback information [0143] discloses of sending feedback information. [0142] discloses feedback information can includes ACK for one CBG and NACK for another CBG);
 	receiving, during the first HARQ process, a second TB comprising the at least one second CBG as a CBG-based retransmission of the first TB (Guan; Fig.3:S305; [0146]; [0161; [0211]; [0216]] discloses of receiving second TB that includes the CBG that was not decoded correctly in the first TB)   
 	decoding the second TB (Guan; [0206]; discloses of decoding TB that includes CBGs); and
 	transmitting, in response to receiving the second TB, a second HARQ-ACK response including (1) ACK/NACK for each of the at least one second CBG in accordance with a result of decoding the second TB and (ii) ACK for each of the at least one first CBG that was correctly decoded in the first TB (Guan; Fig.3:S309; [0211]; [0203]);
 	wherein, based on that once the at least one first CBG was correctly decoded in the first TB, ACK is reported for the at least one first CBG until an end of the first HARQ process, irrespective of re-scheduling of each of the at least one first CBG (Guan; [0154]; [0206]; [0211]).

 	As to claim 3, the rejection of claim 2 as listed above is incorporated herein. In addition, Guan discloses wherein the device is an application specific integrated circuit (ASIC) or a digital signal processing device (Guan; Fig.11 and 12 shows terminal device includes processor corresponds to signal processing device)

As to claims 21 and 29, the rejection of claim 1 as listed above is incorporated herein. In addition, Guan discloses wherein the at least one first CBG comprises one or more CBGs that are not received in the second TB as the CBG-based retransmission of the first TB (Guan; [0211] discloses CBG 3 which was received correctly in the first TB is not included in the second TB).

As to claims 22 and 30, the rejection of claim 1 as listed above is incorporated herein. In addition, Guan discloses wherein, based on that once the at least one first CBG was correctly decoded in the first TB, ACK is reported for the at least one first CBG until the end of the first HARQ process, irrespective of a result of decoding the second TB, except for a case of TB-based cyclic redundancy check (CRC) error (Guan; [0154]; [0206]; [0208]; [0211]).

As to claims 23 and 31, the rejection of claim 1 as listed above is incorporated herein. In addition, Guan discloses wherein each CB comprises a CB- based Cyclic Redundancy Check (CRC), and each TB comprises a TB-based CRC (Guan; [0154]; [0206]; [0208]; [0211]).

As to claims 24 and 32, the rejection of claim 1 as listed above is incorporated herein. In addition, Guan discloses wherein the operations further comprise:
receiving, through a Radio Resource Control (RRC) signaling, information regarding a total number M of CBGs in the first TB (Guan; [0192]; [0154]; [0206]; [0208]; [0211]),
wherein a total number of ACK/NACK bits in the first HARQ-ACK response is M, and a total number of ACK/NACK bits in the second HARQ-ACK response is M (Guan; [0215]; [0208]; [0210]).

As to claims 25 and 33, the rejection of claim 1 as listed above is incorporated herein. In addition, Guan discloses 
wherein receiving the first TB and receiving the second TB both occur during the first HARQ process (Guan; [0215]; [0175]; [0208]), and
wherein the first HARQ process relates to transmission of the first TB and the CBG- based retransmissions of the first TB (Guan; [0215]; [0175]; [0208]).

As to claims 26 and 34, the rejection of claim 1 as listed above is incorporated herein. In addition, Guan discloses wherein the operations relate to a 3rd Generation Partnership Project (3GPP)-based wireless communication (Guan; [0109]). 

As to claims 27 and 35, the rejection of claim 1 as listed above is incorporated herein. In addition, Guan discloses wherein the first HARQ-ACK response and the second HARQ-ACK response indicate correct reception of the at least one first CBG (Guan; [0142]; [0211]). 

As to claims 28 and 36, the rejection of claim 1 as listed above is incorporated herein. In addition, Guan discloses wherein transmitting, in response to receiving the second TB, the second HARQ-ACK response for each of the at least one first CBG is performed irrespective of whether any of the at least one first CBG was included in the second TB (Guan; [0142]; [0206]; [0211]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478